     Case 2:19-cv-02241-PSG-GJS Document 1 Filed 03/26/19 Page 1 of 8 Page ID #:1




1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    RYAN J. WATERS (Cal. Bar No. 268015)
     Special Assistant United States Attorney
6    Asset Forfeiture Section
7         1400 United States Courthouse
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-4493
9         Facsimile: (213) 894-0142
          E-mail: Ryan.Waters@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                        UNITED STATES DISTRICT COURT
13                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                               WESTERN DIVISION
15   UNITED STATES OF AMERICA,            No. 2:19-cv-02241
16
                Plaintiff,                VERIFIED COMPLAINT FOR
17                                        FORFEITURE
                   v.
18                                        18 U.S.C. §§ 981(a)(1)(C) and 984
     $161,154.40 IN BANK FUNDS,
19
                Defendant.                [USSS]
20
21
22
23        Plaintiff United States of America brings this claim
24   against defendant $161,154.40 in Bank Funds, and alleges as
25   follows:
26                            JURISDICTION AND VENUE
27        1.     The government brings this in rem civil forfeiture
28   action pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 984.
     Case 2:19-cv-02241-PSG-GJS Document 1 Filed 03/26/19 Page 2 of 8 Page ID #:2




1         2.     This Court has jurisdiction over the matter pursuant
2    to 28 U.S.C. §§ 1345 and 1355.
3         3.     Venue lies in this district pursuant to 28 U.S.C.
4    § 1395(a).
5                              PERSONS AND ENTITIES
6         4.     The plaintiff in this action is the United States of
7    America.
8         5.     The defendant in this action is $161,154.40 in Bank
9    Funds seized pursuant to a federal seizure warrant on October 18,
10   2018, from a Wells Fargo Bank account with the last four digits
11   ending in 5561 (“WF Account 5561”), held in the name of El Russo
12   and Co Inc. (the “defendant funds”).          The defendant funds were
13   seized at Wells Fargo Bank, 670 South Western Avenue, Los Angeles,
14   CA 90005.
15        6.     The defendant funds are currently in the custody of
16   the United States Secret Service (“USSS”) in this District,
17   where they will remain subject to this Court’s jurisdiction
18   during the pendency of this action.
19        7.     The interests of El Russo and Co Inc., Bank of
20   America, and a victim referred to as “S.K.” may be adversely
21   affected by these proceedings.
22                         FACTS SUPPORTING FORFEITURE
23   Background on the Fraud Scheme Investigation
24        8.     Beginning around the fall of 2018, the USSS learned of
25   a scheme involving unauthorized withdrawals of funds through the
26   use of fraudulent identification.        After the unauthorized
27   withdrawals, funds were transferred to WF Account 5561 after
28   passing through intermediate funnel accounts.

                                          2
     Case 2:19-cv-02241-PSG-GJS Document 1 Filed 03/26/19 Page 3 of 8 Page ID #:3




1         9.    The USSS investigation into this scheme began after
2    USSS Special Agent Jacob Obermiller (“Obermiller”) was contacted
3    by a Bank of America investigator detailing reports of two
4    unauthorized withdrawals.      Specifically, the Bank of America
5    investigator reported an unauthorized withdrawal of $202,255.17
6    on August 3, 2018 from a Bank of America account with the last
7    four digits ending in 3388 (“BofA Account 3388”), under the name
8    of victim S.K. (“the victim S.K. Transaction”), and an
9    unauthorized withdrawal of $284,613.93 on June 20, 2018 from
10   Bank of America account with the last four digits ending in 7295
11   (“BofA Account 7295”), under the name of victim C.D. (“the
12   victim C.D. Transaction”).      Both unauthorized withdrawals were
13   made in the form of cashier’s checks made possible through the
14   use of counterfeit Venezuelan identification.         Including an
15   additional unauthorized withdrawal subsequently discovered, more
16   than $500,000 in fraudulent transfers associated with the scheme
17   was eventually transferred to WF 5561.
18   The Victim S.K. Transaction
19        10.   On August 3, 2018, Sabrina Medina entered a Bank of
20   America branch located in Los Angeles, CA, and impersonated
21   victim S.K. using a counterfeit Venezuelan passport and driver’s
22   license.   Medina, without authorization, withdrew $202,255.17
23   from BofA Account 3388 in the form of a cashier’s check.           Bank
24   of America video surveillance has revealed that Medina was also
25   responsible for a similar incident in Florida on July 20, 2018.
26        11.   On August 6, 2018, the cashier’s check for $202,255.17
27   was deposited into a TD Bank account with the last four digits
28   ending in 1067 (“TD Account 1067”), also held in the name of

                                          3
     Case 2:19-cv-02241-PSG-GJS Document 1 Filed 03/26/19 Page 4 of 8 Page ID #:4




1    victim S.K.    Bank of America was able to recover $95,025.99 from
2    TD Bank of the original deposit of $202,255.17.
3         12.   On August 8, 2018, just two days later, $105,000 was
4    transferred from TD Account 1067 into WF Account 5561, held in
5    the name of El Russo and Co Inc.
6         13.   TD Account 1067 in the victim’s name served as an
7    intermediary funnel account in order to disperse $105,000 of the
8    fraudulently obtained proceeds from BofA Account 3388 to WFB
9    Account 5561.
10        14.   On October 15, 2018, Obermiller interviewed victim
11   S.K. regarding the unauthorized withdrawal from the BofA Account
12   3388.   Victim S.K. revealed that she resides in Madrid, Spain,
13   and last made a visit to the United States in 2001 or 2002.
14   United States Customs and Border Patrol later confirmed that
15   victim S.K.’s last entry to the United States was June 4, 2001,
16   demonstrating that Kanzler could not have authorized the
17   withdrawal in person.     Further, victim S.K.’s passport of record
18   expired in 2014.
19        15.   Victim S.K. further confirmed that she did not
20   authorize the initial withdrawal from BofA Account 3398 or the
21   subsequent transfer from the intermediary funnel account from TD
22   Account 1067 to WFB Account 5561.
23   The Victim C.D. Transaction
24        16.   On June 20, 2018, an unknown individual entered a Bank
25   of America branch located in Altamonte Springs, FL, and
26   impersonated victim C.D. with a counterfeit Venezuelan passport
27   and driver’s license in order to make unauthorized transactions.
28   First, he transferred $78,126.33 from a Bank of America account

                                          4
     Case 2:19-cv-02241-PSG-GJS Document 1 Filed 03/26/19 Page 5 of 8 Page ID #:5




1    ending in 1539, held in the name of victim C.D., into BofA
2    Account 7295.      Next, he transferred $69,028.16 from a Bank of
3    America account ending in 8808, also held in the name of victim
4    C.D., into BofA Account 7295.        The individual then withdrew
5    $284,613.93 from BofA Account 7295 in the form of a cashier’s
6    check.      Bank of America video surveillance revealed that the
7    same individual was also responsible for a similar incident in
8    Florida on September 12, 2018.
9          17.    Occurring later on June 20, 2018, the cashier’s check
10   for $284,613.93 was deposited into a TD Bank account with the
11   last four digits ending in 6162 (“TD Account 6162”), also held
12   in the name of victim C.D.      Bank of America subsequently
13   reimbursed victim C.D. and suffered the loss.
14         18.    On June 22, 2018, just two days later, $149,000 was
15   transferred from TD Account 6162 into WF Account 5561.           Then on
16   June 25, 2018, another $45,000 was transferred from TD Account
17   6162 into WF Account 5561.
18         19.    TD Account 6162 in the victim’s name served as an
19   intermediary funnel account in order to disperse $194,000 of the
20   fraudulently obtained proceeds from BofA Account 3388 to WFB
21   Account 5561.
22         20. TD Account 6162 in the name of victim C.D. also served
23   as an intermediary funnel account for an additional $215,000
24   transferred to WFB Account 5561.         The $215,000 was transferred
25   just one day after a fraudulent check for $345,000 was drawn
26   without authorization against an account held by the company
27   AWeber and deposited into TD Account 6162.
28   ///

                                          5
     Case 2:19-cv-02241-PSG-GJS Document 1 Filed 03/26/19 Page 6 of 8 Page ID #:6




1                             FIRST CLAIM FOR RELIEF
2          21.   Based on the above, plaintiff United States of America
3    alleges that the defendant funds constitute or are derived from
4    proceeds traceable to violations of 18 U.S.C. §§ 1028 (identity
5    theft), and 1344 (bank fraud).       The defendant funds are
6    therefore subject to forfeiture pursuant to 18 U.S.C. §§
7    981(a)(1)(C).    In addition, to the extent that the defendant
8    funds are not the actual monies directly traceable to the
9    illegal activity identified herein, plaintiff alleges that the
10   defendant funds are identical property found in the same account
11   as the property involved in the specified offenses, rendering
12   the defendant funds subject to forfeiture pursuant to 18 U.S.C.
13   § 984.
14         WHEREFORE, plaintiff United States of America prays:
15         (a)   that due process issue to enforce the forfeiture of
16   the defendant funds;
17         (b)   that due notice be given to all interested parties to
18   appear and show cause why forfeiture should be not be decreed;
19         (c)   that this Court decree forfeiture of the defendant
20   funds to the United States of America for disposition according
21   to law; and
22   ///
23
24
25
26
27
28

                                          6
     Case 2:19-cv-02241-PSG-GJS Document 1 Filed 03/26/19 Page 7 of 8 Page ID #:7




1         (d)   for such other and further relief as this Court may
2    deem just and proper, together with the costs and disbursements
3    of this action.
4    Dated: March 26, 2019              NICOLA T. HANNA
5                                       United States Attorney
                                        LAWRENCE S. MIDDLETON
6                                       Assistant United States Attorney
                                        Chief, Criminal Division
7                                       STEVEN R. WELK
                                        Assistant United States Attorney
8                                       Chief, Asset Forfeiture Section

9
                                         /s/ Ryan J. Waters
10                                      RYAN J. WATERS
                                        Special Assistant U.S. Attorney
11                                      Asset Forfeiture Section

12                                      Attorneys for Plaintiff
                                        UNITED STATES OF AMERICA
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          7
Case 2:19-cv-02241-PSG-GJS Document 1 Filed 03/26/19 Page 8 of 8 Page ID #:8
